DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 06/19/2019 and 03/12/2020 have been considered by the Examiner.

Status of Claims & Priority Information
	Claims 1-20, filed on 06/19/2019 are pending. Claims 3-12, 15-16 and 18-19 are amended to remove multiple dependencies and address informalities; no claims are added or canceled. The claimed invention has a priority date of 12/22/2016 (PRO 62/438,123). 

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
Claim 1 recites “and passing the feed stream through the reaction solution, producing an oligomerization reaction forming the linear alpha olefins” in the last 2 lines, which is improper because “producing an oligomerization reaction forming the linear alpha olefins” sounds confusing! This recitation should be amended to “passing the feed stream through the  and producing an oligomerization reaction  products comprising the linear alpha olefins”.
Claim 20 recites “and passing the feed stream through the reaction solution, producing an oligomerization reaction” which is improper because “producing an oligomerization reaction” is not how oligomerization reaction effluent/solution/stream is described. This recitation should be amended to “producing an oligomerization reaction products comprising a portion of the reaction solution”.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the reaction products" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This recitation should be directed to the “oligomerization reaction products” as discussed above.



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 12 does not seem to add any additional steps to claim 1; the reaction products (oligomerization reaction products) are already formed in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US 2009/0214405).

Regarding claim 1, Schneider teaches a method for making linear alpha olefins (LAO) in a bubble column reactor (which is typically used for oligomerizing ethylene in the presence of catalyst and solvents; 0002-0004, Fig. 1 and related discussion in 0014-0015). 
The claimed “introducing a catalyst stream and a first solvent stream to a reactor” and “wherein the catalyst stream, the first solvent stream, and the second solvent stream form a reaction solution” are disclosed in “an inventive bubble column reactor is shown having a sparger plate 2 dividing a column reactor 1 into a top reaction compartment 3 and a bottom compartment 4. As can be seen, the top reaction compartment 3 is at least partly filled with a homogenous mixture comprising solvent, monomer(s), catalyst and already prepared linear alpha-olefins. Via line 5 gaseous components may be removed from the top reaction compartment 3 which may comprise solvent, monomer(s) and gaseous linear alpha-olefins, for further processing. Further, line 6 having a valve 7 is provided to remove a liquid mixture comprising solvent, dissolved monomer(s), catalyst and liquid linear alpha-olefins from the column reactor 1 for further processing”—please see Fig. 1, copied below from Schneider, and 
The claimed “wherein the reactor comprises a distributor” and the claimed “introducing a feed stream to the reactor; passing the feed stream through the distributor; and passing the feed stream through the reaction solution, producing an oligomerization reaction forming the linear alpha olefins” are disclosed in “Via feed line 8 a gaseous feed of monomer(s) may be introduced into the bottom compartment 4 and may be distributed via one or more nozzles 9 or the like. The distributed gaseous feed may then pass through the sparger plate 2 and distribute into the homogenous mixture in the top reaction compartment.”—see 0016. The disclosed nozzle reads on the claimed distributor.  
The claimed “introducing a second solvent stream above the distributor” is disclosed in “The column reactor 1 additionally comprises an inlet line 10 for introducing flushing medium into the bottom compartment 4. The flushing medium may be disposed of the bottom compartment 4 via an outlet line 11 having a valve 12. The outlet line 11 is, according to the embodiment shown in FIG. 1, connected to further piping or equipment downstreams of the column reactor 1 to be further processed. A control unit (not shown) may be also provided for controlling the inlet and outlet rate of the flushing medium into and out of the bottom compartment 4, and for controlling the valve 7 and other equipment not shown. Preferably, the bottom column is continuously flushed with flushing medium. Even preferred, the flushing medium is spread over the substantially whole bottom compartment to provide an intensive and sufficient flushing thereof.”—see 0017-0019. In Schneider disclosure, the nozzle for introducing ethylene (label 9 in Fig. 1) is considered the claimed distributor that is used for introducing 

    PNG
    media_image1.png
    846
    688
    media_image1.png
    Greyscale

pending claim 3 second solvent being an olefin or an aromatic.  
The disclosed bubble column reactor (0004) reads on pending claim 4. The location of ethylene introduction nozzle (Fig. 1 label 9) being at the bottom of reactor 1 in Fig. 1 reads on pending claim 8. The location of flushing medium introduction location (label 10 in Fig 10) is considered the same as the claimed “directly above and adjacent to the distributor” as recited in pending claim 9.  
Nozzle 9 reads on the claimed gas bubbler as recited in pending claim 10. The feed stream is for ethylene oligomerization (0002) which reads on pending claim 11. The oligomers are formed in a reaction mixture that comprises already formed oligomer LAO (i.e. hexene), flushing medium (LAO or aromatic; 0007), solvent, ethylene, and catalyst (0015). The flushing allows avoiding or controlling/mitigating the “weeping” (which is assumed to be fouling as it related to polymers or polymer deposits—see 0004—this disclosure reads on pending claims 16, 18 and 20. 
The reactor of Fig. 1 further comprises gaseous and liquid reactor effluents both of which comprise ethylene/monomer, solvent, flushing medium, LAO and possibly dissolved or suspended polymers/deposits that have been dislodged by the flushing medium that is placed next to the nozzle to prevent nozzle weeping/fouling (Fig. 1 labels 5-6 and 0015)—this disclosure reads on pending claims 12-13, 15 and 17. The flushing medium and the solvent are not required to be the same which reads on pending claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider as applied to claim 1 above, and further in view of Emoto (US 2018/0030181).

Regarding claims 2, 5-7 and 14, Schneider does not seem to teach or suggest the recited limitations in these claims.
However, Emoto teaches a method for making hexene by ethylene oligomerization with a yield of greater than 90% hexene (0173) in the presence of a chromium transition metal catalyst, an aluminoxane (i.e. an organoaluminum compound), a nitrogen-containing ligand, and pending claim 2. The yield of hexene overlaps the claimed 91% hexene purity in the separated C6 fraction of pending claim 14—this overlap establishes a prima facie case of obviousness—see MPEP 2144.05.I.
The condensed solvent (i.e. first solvent) is sprayed in the overhead part of the ethylene oligomerization reactor to prevent polymer build-up (fouling) within this part of the reactor (Fig. 2A and its related discussion, Fig. 4 and its related discussion, Fig. 5A and its related discussion and 0025). This configuration of solvent feed to a top of ethylene oligomerization reactor which prevents polymer fouling in said part reads on pending claim 5. 
 The oligomerization of ethylene to hexene is conducted at 50-250°C and 1-25 MPa (1,000-25,000 kPa; 0120). These values overlap the claimed temperature of 30-120 recited in pending claim 6 and the claimed pressure of 2,000-4,000 kPa recited in pending claim 7—this overlap establishes a prima facie case of obviousness—see MPEP 2144.05.I.
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the useful teachings of Emoto in the method of Schneider especially regarding i) polymer fouling mitigation in reactor overhead portion by introducing the first solvent in the top portion of the reactor, ii) to use known chromium-ligand-aluminoxane-modifier catalysts for making high purity hexene from ethylene, and iii) to operate at temperatures and pressure that are suggested and practiced in analogues art with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALI Z FADHEL/Primary Examiner, Art Unit 1772